Citation Nr: 1443335	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

During the pendency of the appeal, a June 2014 rating decision increased the Veteran's disability evaluation for his service-connected PTSD to 70 percent disabling, effective April 1, 2010.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Further, in the June 2014 rating decision, the RO noted the diagnosis of chronic PTSD made by the VA examiner.  The Veteran's claim for an increased disability evaluation for PTSD has been recharacterized as stated on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.  


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, a flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, obsessional rituals which interfere with routine activities, and impaired impulse control, with no evidence of total occupational and social impairment.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  


VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The record indicates that prior to the initial adjudication of the claim, the Veteran was informed of what evidence is necessary to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence in a May 2010 VCAA letter.  The RO's August 2010 rating decision has since granted service connection for major depressive disorder, now evaluated as PTSD.  Under the law, because the original claim has been granted and he has appealed the "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been substantiated and proven.  Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The Veteran was sent this required SOC in January 2011, discussing the "downstream" claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial rating for the claim on appeal.  For these reasons, VA has satisfied its duty to notify.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA outpatient treatment records, private treatment records, and arranged for VA compensation examinations in August 2010 and June 2014 to assess the etiology and severity of his service-connected PTSD, which, as mentioned, is now the determinative downstream issue.  

The AMC substantially complied with the Board's November 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO obtained updated VA treatment records and afforded the Veteran a new VA examination to determine the severity of his service-connected PTSD.  The RO has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   

The Veteran's service-connected PTSD has been initially rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the general formula for rating mental disorders, a 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In August 2010, the Veteran was afforded a VA examination through QTC Medical Services (QTC) for his service-connected PTSD.  He reported having symptoms of depression with irritability along with problems involving his temper.  He admitted to not sleeping well, and rated his depression symptoms at "about a four."  The Veteran indicated that his depression has been treated with prescribed medication, such as Cymbalta, Doxepin, and Gabapentin.  He informed the examiner that he has not received any psychotherapy for a mental disorder within the past year, has not been hospitalized for any psychiatric reasons, and denied making any emergency room visits for his psychiatric problems.  When asked about his family and social history, the Veteran described the relationship with his mother as being close, the relationship with his one sibling as good, and his current marriage with his wife as good until he gets mad.  He reported being married to his current wife for 47 years, and they have one child together.  After discharge from service, the Veteran explained that he worked several jobs and more recently, he has been employed as a teacher for nine years.  He admitted to getting along with both his supervisor and coworkers.  

Upon mental status testing, the examiner noted that the Veteran's appearance, hygiene, and behavior were appropriate.  He appeared cooperative and polite.  The examiner indicated that there were no unusual behaviors, other than he appeared to have a lot of underlying tension.  His orientation was within normal limits, and he maintained good eye contact during the examination.  His affect and mood were normal.  Communication, speech, and concentration were all within normal limits.  There was no evidence of panic attacks, obsessive-compulsive behavior, suspiciousness, delusions, or hallucinations observed.  The examiner noted that the Veteran's thought processes were appropriate, as he was able to understand directions and did not have slowness of thought or appear confused.  His judgment was not impaired, and abstract thinking was deemed normal.  Although both suicidal and homicidal ideation was absent, the Veteran's memory was impaired to a mild degree, i.e., forgets names, directions, recent events.  The examiner noted that the Veteran reported problems with his short term memory since he has gotten older.  The examiner diagnosed the Veteran with major depressive disorder and assigned a GAF score range of 61 to 70.  The examiner concluded that the Veteran's psychiatric symptoms are controlled by continuous medication.  He explained that the Veteran has difficulty performing activities of daily living, but is able to establish and maintain effective work, school, and social relationships.  He further added that the Veteran does not appear to pose any threat of danger or injury to self or others and has no difficulty understanding commands.  

In June 2014, the Veteran was afforded his second VA examination for his service-connected PTSD.  The Veteran reported being married for over 49 years.  He admitted to having disagreements with his wife, but overall, having a good marriage.  The Veteran admitted to not having any friends or visitors, and his family lives far away so he does not see them often.  He informed the examiner that he becomes nervous around "groups of people," and will kick or hit things when he is frustrated.  He admitted to not being relax when shopping or in restaurants because of the crowds, but copes better if it is not crowded.  The Veteran's employment history includes working at his local post office, being the postmaster at three different locations, assistant manager at a steak house, and a teacher for 10 years.  He explained that conflicts with a past principal caused him to quit two years ago, so now he currently works as a substitute teacher.  He admitted to interacting with the children well because they are "not a threat."  He informed the examiner that he has more problems dealing with principals and has come close to physically hitting them.  

Upon mental status testing, the examiner noted that the Veteran demonstrated a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; a flattened affect; difficulty in establishing and maintain effective work and social relationships; difficulty adapting to stressful circumstances, including work or work like setting; obsessional rituals which interfere with routine activities; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner diagnosed the Veteran with PTSD, and concluded that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  

VA outpatient treatment records reflect continuing treatment for the Veteran's service-connected PTSD.  In June 2010, the Veteran reported to his local VA outpatient treatment facility to discuss his depression issue.  He indicated that the prescribed medication, Cymbalta, was not working.  He stated that he was feeling irritable, losing his temper, and feeling antsy.  After physical examination testing, the Veteran was assessed with anxiety issues.  The VA staff physician scheduled him for a mental health consultation and advised him that Gabapentin may help as a mood stabilizer.  Several days later, in June 2010, the Veteran returned to his local VA outpatient treatment facility for a mental intake visit.  He complained of being anxious in the summer when not teaching school, his temper worsening, and being easily irritated.  The Veteran admitted to sleeping, eating well, and being in a long-term marriage with his wife.  He further added that he was involved in the lives of his wife, children, and grandchildren.  He stated that he did not have many hobbies or friends outside of his family.  Mental status testing revealed a casually dressed, well-groomed, and slightly anxious Veteran.  He displayed good eye contact, and his mood was described as being good.  His thought process was linear, insight was good, and judgment was intact.  He denied being suicidal or homicidal.  The Veteran was assessed with recurrent moderate major depressive disorder (MDD), moderate generalized anxiety disorder (GAD), and assigned a GAF score of 65.  

In July 2010, the Veteran returned to his local VA outpatient treatment facility for an individual cognitive behavioral psychotherapy session.  The Veteran admitted to feeling better and only having one outburst of anger recently.  He also indicated that he was looking forward to returning to school the following week because he always feels better when he can stay busy with work.  Upon mental status testing, the VA physician noted that the Veteran was alert, with a cooperative attitude, and good eye contact.  His mood was euthymic, and both affect and psychomotor activity were within normal limits.  His speech was clear, and he was oriented as to time, person, place, and situation.  His thoughts were goal-directed, and concentration, abstraction, intelligence, comprehension, memory, insight, and judgment were deemed good.  There was no evidence of suicidal ideation, homicidal ideation, delusions, or hallucinations.  The VA physician concluded that the Veteran's progress was adequate, and he was assessed with depressive disorder, not otherwise specified (NOS) and anxiety disorder, NOS.  He was assigned a GAF score of 65.  

The Veteran returned to his nearest VA outpatient treatment facility in September 2013, with continuing complaints of depression and irritability.  He admitted to recently retiring from teaching.  Upon mental status testing, the Veteran was described as being neatly groomed and casually dressed with a normal gait.  His speech was clear, coherent, spontaneous, and relevant.  His attitude was cooperative and attentive, with his mood being within normal limits.  His affect was appropriate with good stability.  The Veteran's thoughts and perceptions were coherent, linear, logical, goal-directed, relevant, and displayed good continuity.  The Veteran's behavior showed no abnormal or psychotic thoughts, and his insight, judgment, and impulse control were good.  His associations were appropriate to content, and he was oriented to time, person, place, and circumstances.  The Veteran's recent and remote memory was good, and his fund of knowledge was deemed above average.  He was diagnosed with PTSD and major depressive disorder, and assigned a GAF score of 60.  

The Veteran returned the next day for a VA individual therapy appointment for his PTSD and depression.  The VA physician noted that the Veteran appeared nervous and anxious.  He complained of chronic difficulties with sleep, nightmares of being in the war, hypervigilant behavior, and certain events triggering emotional reactions.  The Veteran admitted to not having many friends and keeping to himself often.  Upon mental status testing, the VA physician noted that he was oriented as to time, place, person, and situation.  He was neat, clean, and appropriate for the season and setting.  The Veteran's mood appeared slightly anxious, but consistent with novel setting and somewhat blunted.  There was evidence of good range.  His affect was appropriate and congruent with mood.  His speech was normal for rate, tone, and rhythm.  His thought processes were logical and goal-directed, and there were no indications of perceptual disturbances.  Both judgment and insight were good.  No psychomotor agitation was noted, as well as no indications of mania or hypomania.  He was diagnosed with PTSD and assigned a GAF score of 60.  

A week later, the Veteran returned for another VA individual therapy appointment for his service-connected PTSD in September 2013.  Upon mental status testing, the VA physician noted that the Veteran was oriented in all four spheres, i.e., time, place, person, and situation.  He was neat, clean, and attire was appropriate for the season and setting.  His mood appeared euthymic, and affect was appropriate and congruent with mood.  His speech was normal for rate, tone, and rhythm.  The Veteran's thought processes were logical and goal-directed.  There were no indications of perceptual disturbances, mania/hypomania, or psychomotor agitation.  His judgment and insight were adequate.  There was no evidence of recent suicidal or homicidal ideation, intent, or plans.  He denied any instances of non-suicidal self-directed violence.  He was again diagnosed with PTSD, and the VA physician noted the last assigned GAF score of 60 earlier in September 2013.  

In October 2013, the Veteran visited his local VA outpatient treatment facility on four occasions for individual therapy appointments for his service-connected PTSD.  At the first visit, the Veteran reported being able to sleep through the night and not being too bothered by his recollections from his military service.  Upon mental status testing, the VA physician noted that he was oriented in all four spheres, i.e., time, place, person, and situation.  He was described as being neat and clean, with attire being appropriate for the season and setting.  His mood appeared euthymic with some anxiety emerging discussing certain assignments.  His affect was appropriate and congruent with mood.  The Veteran's speech was normal for rate, tone, and rhythm.  His thought processes were logical and goal-directed.  There were no indications of perceptual disturbances, mania/hypomania, or psychomotor agitation.  Both judgment and insight were adequate.  There was no evidence of recent suicidal or homicidal ideation, intent, or plans.  He denied any instances of non-suicidal self-directed violence.  He was diagnosed with PTSD.  

At the second visit in October 2013, the Veteran admitted that he has not been able to recover from the traumatic events he experienced during his military service.  He admitted to experiencing hyperarousal, reliving experiences, and avoidant behavior.  Upon mental status testing, VA physician reported that the Veteran was alert, oriented times four, and attentive.  His dress and grooming were appropriate for the season and setting.  The Veteran rated his mood at a 5 on a scale from 1 to 10, with 1 being the lowest imaginable.  His affect was appropriate in range and congruent with his mood.  His speech was normal for rate, tone, and rhythm.  His thought processes were logical and goal-directed.  There were no perceptual disturbances detected or indications of mania/hypomania.  Both judgment and insight were excellent; however, psychomotor agitation/retardation was noted.  There was no evidence of current or recent suicidal or homicidal ideation, intent, or plans.  He was again diagnosed with PTSD.  

At the third visit in October 2013, the VA physician reported that the Veteran was alert, oriented times four, and attentive.  His dress and grooming were appropriate for the season and setting.  The Veteran rated his mood again at a 5 on a scale from 1 to 10.  His affect was appropriate in range and congruent with his mood.  His speech was normal for rate, tone, and rhythm.  His thought processes were logical and goal-directed.  There were no perceptual disturbances detected or indications of mania/hypomania.  Both judgment and insight were excellent, and psychomotor agitation/retardation was not noted.  There was no evidence of current or recent suicidal or homicidal ideation, intent, or plans.  He was diagnosed with PTSD.  

During the final visit in October 2013, the Veteran was described as being alert, oriented times four, and attentive.  His dress and grooming were appropriate for the season and setting.  The Veteran rated his mood at a 6 on a scale from 1 to 10.  His affect was appropriate in range and congruent with his mood.  His speech was normal for rate, tone, and rhythm.  His thought processes were logical and goal-directed.  There were no perceptual disturbances detected or indications of mania/hypomania.  Both judgment and insight were excellent, and psychomotor agitation/retardation was not noted.  There was no evidence of current or recent suicidal or homicidal ideation, intent, or plans.  He was again diagnosed with PTSD.  

Individual therapy for his service-connected PTSD continued in November 2013.  At two visits in November 2013, mental status testing showed that the Veteran was oriented in all four spheres.  He was neat and clean, with attire being appropriate for the season and setting.  His mood appeared euthymic, and his affect was appropriate and congruent with mood.  The Veteran's speech was normal for rate, tone, and rhythm.  His thought processes were logical and goal-directed.  There were no indications of perceptual disturbances, mania/hypomania, or psychomotor agitation.  Both judgment and insight were adequate.  There was no evidence of current or recent suicidal or homicidal ideation, intent, or plans.  He was diagnosed with PTSD.  

In December 2013, the Veteran's individual therapy for his service-connected PTSD continued at his local VA outpatient treatment facility.  At one particular visit, he reported doing "much better."  Mental status testing showed that the Veteran was oriented in all four spheres.  He was neat and clean, with attire being appropriate for the season and setting.  His mood appeared euthymic, and his affect was appropriate and congruent with mood.  The Veteran's speech was normal for rate, tone, and rhythm.  His thought processes were logical and goal-directed.  There were no indications of perceptual disturbances, mania/hypomania, or psychomotor agitation.  Both judgment and insight were adequate.  There was no evidence of current or recent suicidal or homicidal ideation, intent, or plans.  He was diagnosed with PTSD.  

The Veteran again reported doing well in all realms of daily living at a January 2014 VA outpatient treatment visit.  He explained that his sleep had greatly improved as well as his family relationships.  He admitted that family members tell him how he is so different now, i.e., in a much better way.  The Veteran also admitted to no longer feeling depressive symptoms.  He stated that his coworkers even notice that he is much more relaxed and pleasant to be around, and he has a lot of friends that he never realized before.  

Mental status testing showed that the Veteran was oriented in all four spheres, i.e., time, place, person, and situation.  He was neat and clean, with attire being appropriate for the season and setting.  His mood appeared euthymic, and his affect was appropriate and congruent with mood.  The Veteran's speech was normal for rate, tone, and rhythm.  His thought processes were logical and goal-directed.  There were no indications of perceptual disturbances, mania/hypomania, or psychomotor agitation.  Both judgment and insight were adequate.  There was no evidence of current or recent suicidal or homicidal ideation, intent, or plans.  He was diagnosed with PTSD.  It was also noted that the Veteran had reached the maximum level of functioning given his chronic PTSD diagnosis.  The VA psychologist concluded that the Veteran would have quarterly "check in" appointments for six months thereafter, then complete termination of PTSD appointments.  

In this case, the Veteran's service-connected PTSD does not more nearly approximate the criteria for a 100 percent disability evaluation.  The VA outpatient treatment records, along with the August 2010 and June 2014 VA examination reports do not reflect that he has experienced symptoms akin to those that would support a 100 percent disability evaluation caused by his service-connected PTSD.  The evidence does not show delusions and hallucinations, as the August 2010 VA examiner specifically noted that the Veteran does not have persistent delusions or hallucinations.  The evidence also does not show grossly such inappropriate behavior that is similar to those examples listed in the rating criteria.  Both the August 2010 and June 2014 examiners found no evidence of the Veteran exhibiting suicidal ideation, suicidal thoughts, or demonstrating a persistent danger of hurting himself.  Furthermore, on each VA outpatient treatment visit discussed above, the Veteran denied having suicidal ideation.  Additionally, while he has admitted to experiencing irritability and anger towards others, homicidal ideation has not been shown, and the evidence does not indicate that he is a persistent danger of hurting others. 

The Veteran has not demonstrated an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  Moreover, there is no evidence of the Veteran not being oriented as to time and place.  Then and throughout the rating period, there is no evidence of lack of self-care or an unknowing of place, person, time or purpose such that would be similar to those symptoms that support a higher rating.  While the August 2010 and June 2014 examiners noted difficulties with the Veteran's short-term memory, both examiners characterized the memory loss as only being mild, such as forgetting names, directions or recent events.  Such findings regarding memory loss are contemplated in the 30 percent disability evaluation under the general rating formula for mental disorders and do not rise to the level of memory loss causing total occupational and social impairment to warrant a 100 percent disability evaluation.  Furthermore, there is no evidence showing that the Veteran is unable to work due to his service-connected PTSD.  In fact, at the June 2014 VA examination, the Veteran admitted to working most recently as a substitute teacher, and the June 2014 examiner concluded that the Veteran's service-connected PTSD did not prevent him from working, but rather, causes occupational and social impairment with reduced reliability and productivity.  Thus, these types of symptoms reflective of total impairment have not been shown.  Therefore, a 100 percent evaluation is not warranted for the Veteran's service-connected PTSD.  

The Board also recognizes the Veteran's GAF scores throughout the pendency of his appeal.  VA outpatient treatment records reflect GAF scores of 60 and 65.  During the August 2010 VA examination, the Veteran was assigned GAF score of range of 61 to 70.  Such GAF scores are indicative of mild to moderate symptoms, but when considering the evidence as a whole, do not justify assignment of the next-higher 100 percent disability rating.  An evaluation is based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  As stated previously, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 100 percent disability evaluation for the Veteran's service-connected PTSD.  

The Board has considered the Veteran's lay statements, along with the statements submitted by the Veteran's wife and sons, which attest to his symptoms associated with his service-connected PTSD.  See the April 2010 and June 2010 statements.  The Veteran is competent to report on factual matters of which he had firsthand knowledge and thus, he is competent to report his current symptomatology as it pertains to his PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran, his sons, and his spouse have not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  Thus, the Veteran's reports with respect to experiencing symptoms of PTSD have been considered in evaluating his disability rating in this decision.  

The Veteran has submitted no evidence showing that his PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that the service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Code 9411.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

The Veteran's PTSD does not warrant an initial evaluation in excess of 70 percent.  The record does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 70 percent at any time during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 125-26.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.  


ORDER

An initial evaluation in excess of 70 percent for PTSD is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


